                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


CHARLES JEFFREY BELL,                           )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:19-cv-00149
v.                                              )          JUDGE RICHARDSON
                                                )
ANDREW M. SAUL, COMMISSIONER                    )
OF SOCIAL SECURITY                              )
ADMINISTRATION,                                 )
                                                )
        Defendant.                              )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 21), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at * 1 (E.D. Mich. March 18, 2019). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       Nonetheless, the Court has reviewed the Report and Recommendation, and the Report and

Recommendation is adopted and approved.
       Accordingly, Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 17)

is DENIED, and the decision of the Commissioner is AFFIRMED. This action is DISMISSED,

and the Clerk is directed to close the file. This Order shall constitute the judgment for purposes of

Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
